Case 2:20-cv-02874-AB-SK Document 14-4 Filed 03/30/20 Page 1 of 4 Page ID #:196




 1   George M. Lee (SBN 172982)
     gml@seilerepstein.com
 2   SEILER EPSTEIN LLP
 3   275 Battery Street, Suite 1600
     San Francisco, California 94111
 4   Phone: (415) 979-0500
 5   Fax: (415) 979-0511
 6
     John W. Dillon (SBN 296788)
 7   jdillon@gdandb.com
 8   2762 Gateway Road
     Carlsbad, California 92009
 9   Phone: (760) 431-9501
10   Fax: (760) 431-9512

11   Raymond M. DiGuiseppe (SBN 228457)
12   law.rmd@gmail.com
     THE DIGUISEPPE LAW FIRM, P.C.
13   4320 Southport-Supply Road, Suite 300
14   Southport, North Carolina 28461
     Phone: 910-713-8804
15
     Fax: 910-672-7705
16
17   Attorneys for Plaintiffs

18
                            UNITED STATES DISTRICT COURT
19
20                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

21   ADAM BRANDY, et al.,                                 Case No. 2:20-cv-02874
22
                           Plaintiffs,                    DELCARATION OF JONAH
23                                                        MARTINEZ IN SUPPORT OF
24         vs.                                            PLAINTIFFS’ APPLICATION
                                                          FOR TEMPORARY
25                                                        RESTRAINING ORDER AND
     ALEX VILLANUEVA, in his official                     ISSUANCE OF PRELIMINARY
26
     capacity as Sheriff of Los Angeles                   INJUNCTION
27   County, California, and in his capacity as
28

                                                     –1–
        DECLARATION OF JONAH MARTINEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-4 Filed 03/30/20 Page 2 of 4 Page ID #:197




 1   the Director of Emergency Operations, et
     al.,
 2
 3                             Defendants.
 4
 5
                             DECLARATION OF JONAH MARTINEZ
 6
 7            I, Jonah Martinez, declare as follows:
 8
      1.      I am an adult resident of the County of Los Angeles, California, and am a
 9
10            named plaintiff in the above matter. I have personal knowledge of the facts

11            stated herein, and if called as a witness, I could competently testify to these
12
              facts.
13
14    2.      This declaration is executed in support of Plaintiffs’ Application for
15
              Temporary Restraining Order and Issuance of Preliminary Injunction.
16
17    3.      I am not prohibited from possessing firearms or ammunition under federal and

18            state law.
19
      4.      In light of the developing situation involving the spread of COVID-19, and
20
21            the release of inmates, I am concerned about my ability to protect myself and
22            my family. As such, I desire to obtain ammunition for self-defense and other
23
              purposes.
24
25    5.      Firearm and ammunition product manufacturers, retailers, importers,
26
              distributors, and shooting ranges are “Essential Businesses” to me and my
27
28            family.

                                                        –2–
           DECLARATION OF JONAH MARTINEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                        ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-4 Filed 03/30/20 Page 3 of 4 Page ID #:198




 1    6.      I possess a firearms safety certificate (“FSC”) as required by the State of

 2            California in order to purchase or acquire a firearm.
 3
      7.      Unlike individuals in other states, I cannot lawfully purchase ammunition
 4
 5            online and have it shipped directly to my home.
 6
      8.      In order for me to comply with California law, I can only acquire and take
 7
 8            possession of firearms and ammunition in a face to face transaction at a

 9            licensed firearm and ammunition vendor. Defendants’ Orders and actions
10
              have resulted in firearm and ammunition stores being closed in Los Angeles
11
12            County.
13     9. I want to exercise my right to acquire, keep, bear, and practice proficiency
14
              training and shooting with arms – including firearms, ammunition,
15
16            magazines, and appurtenances – for lawful purposes including self-defense,
17
              and would do so, but for the reasonable and imminent fear of arrest and
18
19            criminal prosecution under Defendants’ laws, policies, orders, practices,

20            customs, and enforcement.
21
      10. Accordingly, and for reasons set for in Plaintiffs’ application, I respectfully
22
23            ask this Court to: (A) Declare that the operation of firearm and ammunition
24
              product manufacturers, retailers, importers, distributors, and shooting ranges
25
26            are “essential” so that firearm and ammunition product manufacturers,

27            retailers, importers, distributors, and shooting ranges may continue to operate;
28

                                                        –3–
           DECLARATION OF JONAH MARTINEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                        ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
Case 2:20-cv-02874-AB-SK Document 14-4 Filed 03/30/20 Page 4 of 4 Page ID #:199




 1         (B) Grant Plaintiffs’ application and issue a temporary restraining order and a

 2         preliminary injunction enjoining State and Local Defendants from enforcing
 3
           their Orders and enforcement policies, practices, and customs that individually
 4
 5         and/or collectively violate the Second, Fifth, and Fourteenth Amendments, to
 6
           restore the status quo ante and so that firearm and ammunition product
 7
 8         manufacturers, retailers, importers, distributors, and shooting ranges may

 9         continue to operate; and, (C) Grant all other and further relief, including
10
           injunctive relief, against Defendants as necessary to effectuate the Court’s
11
12         judgment, or as the Court otherwise deems just and equitable.
13
           I declare under penalty of perjury that the foregoing is true and correct.
14
15    Executed on March 30, 2020.
16
17
18                                         _________________________
                                           Jonah Martinez
19
20
21
22
23
24
25
26
27
28

                                                     –4–
        DECLARATION OF JONAH MARTINEZ IN SUPPORT OF PLAINTIFFS’ APPLICATION FOR TEMPORARY RESTRAINING
                     ORDER AND ISSUANCE OF PRELIMINARY INJUNCTION | CASE NO. 2:20-cv-02874
